Citation Nr: 1445304	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-19 967	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbosacral spine disability and, if so, whether the claim should be allowed.  

2.  Entitlement to an increased rating for service-connected left knee strain, with degenerative changes, currently evaluated as 10 percent disabling.   

3.  Entitlement to an increased rating for service-connected degenerative joint disease (DJD), right knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1954 to January 1956 and from February 1957 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2010 the Veteran testified at a videoconference, chaired by the undersigned.  A transcript thereof has been included in the claims folder.  

In March 2011 the Board remanded the case to provide the Veteran with additional VA examinations.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal a review of which does not reveal anything pertinent to the present appeal except VA treatment (CAPRI) records.  

The issues of entitlement to service connection for a lumbosacral spine disability on a de novo basis and increased evaluations for the service-connected left knee strain and right knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

During this appeal the Veteran has claimed service connection for disability of both elbows and service connection for a heart condition.  However, these claims have not been adjudicated by the RO and, so, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue service connection for a lumbosacral disability on a de novo basis, and the claims for increased ratings for the service-connected disabilities of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  An unappealed March 2003 rating decision denied service connection for degenerative disc disease (DDD) of the spine and the Veteran was notified thereof by letter of March 21, 2003, but he did not appeal that decision.  

2.  An unappealed June 2007 rating decision denied the Veteran's petition to reopen his claim for service connection for low back disability and the Veteran was notified thereof by letter of June 26, 2007, but he did not appeal that decision. 

3.  The evidence submitted subsequent to the unappealed June 2007 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for DDD of the spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The June 2007 rating decision that denied the petition to reopen a claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence has been submitted to reopen the claim for service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In a March 2003 rating decision, service connection was denied for DDD of the spine.  He was advised that there was no evidence of spinal DDD during service or within one year after service and, so, the claimed disability was neither incurred in or caused by service and did not manifest within the (one year) presumptive period.  Reopening of that claim was denied in a June 2007 rating decision.  By letter of June 26, 2007, the Veteran was advised of appellate rights but did not appeal this decision.  

Moreover, no additional evidence was received within one-year following notification of either denial, and no additional service records were received at any point, warranting readjudication of the claim.  The June 2007 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Subsequently, the Veteran applied to reopen the claim for service connection, now classified as a lumbosacral disability.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Generally, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  

Background

Service treatment records of both periods of active service are negative for lumbar disability. 

Private clinical records show that in association with treatment for his right hip, in December 1987 he could not do physical therapy for his back.  In March 1988 he had no improvement with back exercises but had absent right ankle jerk and positive straight leg raising.  In July 1988 he had improvement form his disc difficulties in his back but with right hip, groin, and thigh discomfort that appeared to relate fairly specifically to his abnormality right hip joint. 

VA clinical records include a May 2002 record reflecting that the Veteran complained of low back pain and reported that he might have herniated three discs in 1989.  Lumbosacral X-rays in June 2002 which revealed an abnormality that was either degenerative disc disease at L3-4 or a minimal compression fracture.  

Private clinical records in October 2002 reveal that X-rays disclosed degenerative lumbar intervertebral discs.  Reportedly, his symptoms of low back pain had begun that month.  

A November 2003 VAOPT record shows that it was reported that the Veteran had low back pain which started after a 1984 MVA and had gradually worsened since then.  In July 2004 it was reported that a 1984 MVA had initiated his lumbar pain.  

The Veteran underwent private hospitalization in August 2004 for circulatory problems in his legs.  The discharge diagnoses included arthritis of the lumbar spine. 

On VA examination in September 2004 the Veteran reported that he had been told he had gout and after he was given Allopurinol his knees improved.  

An April 2005 statement from Dr. J. Nichols shows that the Veteran reported having right-sided low back pain from a 1984 MVA.  

A December 2006 private clinical record shows that it was reported that the Veteran had had low back pain since an April 1984 MVA and it seemed to worsen as his arthritis worsened.  

A private January 2007 progress note shows that the Veteran complained of having had low back pain for 12 years.  His back pain had begun soon after an MVA 22 years ago in which he fractured his right hip.  Two other private clinical records, both in January 2007, shows that he had a history of low back pain since an MVA in "1989" in which he fractured his hip for which he had a hip replacement.  The Veteran reported that the hip replacement caused his gait to be abnormal and his back pain developed gradually after the hip replacement.  

On VA examination in July 2008 it was noted that both private records and a prior VA examination noted that the Veteran attributed his degenerative disc disease (DDD) of the lumbar spine to a 1984 MVA.  It was stated that spondylosis, or degenerative arthritis, affecting the lumbar spine was the most common cause of lumbar spinal stenosis and typically affected those over the age of 60 years.  Thus, because of the Veteran's prior statements as to the MVA as the cause of his lumbar spine problems coupled with the effects of his age, his current lumbar DJD was not caused by or a result of his service-connected knee disabilities.  Specific attention was drawn to a December 2006 private clinical record in which the Veteran reported having had back trouble since 1983.  Other private clinical records reflected that in February 2007 he reportedly had had low back pain since an April 1984 MVA in which he sustained a (right) hip fracture with subsequent replacement of that joint.  He had walked with a limp ever since and he felt that this had caused his problems with his back.  Also, at a March 2007 VA examination the Veteran had reported the onset of his back problems to more than 20 years earlier when he had been injured in an MVA, with a re-injury of his back when he fell from a septic line, and the 2007 examiner had noted that neither injury was related to military service, although the Veteran stated that his back had been degenerating ever since.  

At the May 2010 videoconference the Veteran testified that his knee would give out or lock up while walking.  He usually wore a knee brace if he was going to walk a long distance.  He had difficulty with stairs due to his knees.  He had been told that all he had in his back was a little arthritis.  He had begun having back problems prior to a 1984 vehicular accident but after the accident his back problems became worse.  He had slipped on some rocks and fallen in a "septic line" in 2001 and landed on a rock and this as when his back really started getting worse.  He was alleging that his disabilities of the knees aggravated his back disability.  Page 6 of the transcript.  However, he also testified that he had been in a blizzard in Cheyenne, Wyoming, in 1955 (during service) which had caused his lumbar arthritis and that the arthritis had worsened since then.  Page 7.  He used a cane as ambulatory aid.  

Following the March 2011 Board remand, on VA examination in April 2011 the claims file was reviewed.  The Veteran reported that his back had hurt for many years.  He stated that about 10 years earlier he had injured his back when he fell and struck a rock with his back.  His pain had been worse since then.  After a physical examination and X-rays, which revealed end-plate spurring throughout the lumbar spine, it was opined that the Veteran's arthritis of the lumbar spine was less likely as not caused by or a result of or aggravated by military service or bilateral knee arthritis.  The rationale was that the Veteran did not injure his back during military service and no injury was noted that would cause the early onset of arthritis in his back.  The arthritis in his knees would not cause arthritis in the low back because arthritis in one joint did not cause arthritis in another joint or in the spine.  The arthritis was most likely due to his age, which would be expected as a part of the normal aging process.  Thus, in the examiner's opinion, the Veteran's arthritis in the low back was not related to military service or his bilateral knee arthritis.  

On VA examination in September 2012 it was reported that the Veteran had a diagnosis of a chronic lumbar strain.  He had had chronic low back pain since a vehicular accident in 1984 when he fractured his right hip and his pain had progressively worsened since then.  After a physical examination, which noted that he had an abnormal gait, it was noted that X-rays revealed arthritis (the report of which noted degenerative osteophytes of the lumbar spine), it was opined that the low back disability was less likely than not incurred in or caused by any in-service injury, event or illness because he had reported back pain since the vehicular accident in 1984 and had no treatment for back pain during service.  

Reopening Analysis

Following the March 2003 rating decision, an October 2004 rating decision RO reopened and granted a claim for service connection for residuals of a left knee left knee strain.  A July 2006 rating decision granted service connection for DJD of the right knee.  

Because service connection was not in effect for the now service-connected disabilities of the knees at the time of the prior unappealed rating decision in 2003 which denied service connection for spinal DDD, (and, in fact, service connection was not in effect for any disability at that time) the RO did not consider, address or adjudicate whether the claimed lumbosacral spine disability was due to or aggravated by either or both service-connected disabilities of the knees.  At the time of the June 2007 rating decision the Veteran had not averred that his low back disability was due to or aggravated by his service-connected disabilities of the knees.  Thus, the June 2007 rating decision which denied reopening of the claim did not address whether the claimed low back disability was caused or aggravated by the service-connected disabilities of the knees.  

However, upon applying to reopen the claim, the Veteran has alleged that the service-connected knee disabilities either caused or worsened his current low back disability.  However, separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for that disability.  Although there may be multiple theories or means of establishing entitlement, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Accordingly, under governing law and regulations reopening is required prior to de novo adjudication. 

In light of this new theory, the RO scheduled the Veteran for a VA examination, which was conducted in July 2008.  The opinion rendered at that time was that the Veteran's DJD of the lumbar spine was not caused by or a result of his service-connected knee disabilities.  Rather, the Veteran's history of low back pain began after he was involved in a motor vehicle accident (MVA) in 1984 which had resulted in the need for a right hip replacement, and that he had re-injured his back in a (post-service) fall from a septic line.  The examiner reported that the Veteran attributed his lumbar DDD to a 1984 MVA in both private sector reports and at a prior VA examination. Therefore, the examiner opined that in light of the Veteran's prior statements of the MVA as the cause of his lumbar spine problems, coupled with the effects of his age, the current lumbar DJD was not caused by or a result of the service connected knee disabilities.  The examiner further indicated that the Veteran's lumbar spine disorder was related to his right hip disorder.  

This evidence is new because it is considered in light of the new theory of secondary causation or secondary aggravation.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

In light of the fact that the Veteran is now service-connected for disabilities of the knees and now has asserted a new theory or theories, i.e., his service-connected knee disabilities causing or aggravating the claimed low back disability, the additional evidence is both new and material.  

In this regard, the Board remanded the case in March 2011 to obtain a VA medical opinion.  In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) the United States Court of Appeals for Veterans Claims (Court) stated that where there was an application to reopen a claim, because the Board had remanded the case for an examination to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  In Falzone, at 404, the Court held that in rendering such assistance (i.e., obtaining a VAX before reopening) "the Board performed a "de facto reopening" of the claim.  

Thus, in obtaining a new medical opinion the Board performed a "de facto" reopening without formally stating that the claim was reopened.  

While all the medical evidence and even most of the histories which the Veteran has related over the years indicates that his low back pain began either after the 1984 MVA or after the right hip replacement necessitated by the right hip fracture sustained in the 1984 MVA, a weighing of the relative probative value of the evidence is not permitted in the reopening context.  Justus, Id.  Rather, all that is permitted is a determination of whether the evidence, in light of the newly asserted theory of secondary causation or secondary aggravation warrants reopening.  

As the Court has observed, the threshold for reopening is a low one.  Specifically, new and material evidence when considered in light of the newly asserted theory which is so 'significant' that it 'must be considered in order to fairly decide the merits of the case' is sufficient to reopen the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Such is the case here and, accordingly the claim is reopened.  

Therefore, since the claim is reopened, it must now be adjudicated on the underlying merits, i.e., on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, this will be temporarily deferred pending completion of the additional development of the claim on remand. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100; 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, at this time, no further discussion of the VCAA is required.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for lumbosacral spine disability is reopened. 


REMAND

Because of the need to obtain SSA records and to afford the RO the opportunity to address in the first instance the additional evidence which has been submitted, the claims must be remanded.  

On file is an August 2006 letter from the Social Security Administration (SSA) to the Veteran informing him of his current level of compensation but also stating that the "disability entitlement started 10/1984."  However, no attempt has been made to obtain all SSA records in conjunction with this appeal.  Such records are needed to ensure a complete appellate record.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Ivey v. Derwinski, 2 Vet. App. 320 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The VA opinion obtained in 2012 did not specifically address whether the claimed low back disability was aggravated by the service-connected disabilities of the knees.  In light of this, in the VA Form 646 of July 2014, the Veteran's service representative requested that the Veteran be afforded yet another VA examination.  However, because such an opinion in 2011 was obtained specifically addressing that matter, the Board declines to expend further resources to address this question once again.  Of course, the Veteran and his representative are free to obtain their own medical opinion addressing this and to submit it in support of the claim.  

As to the claims for increased ratings for the service-connected disabilities of the knees, a Supplemental Statement of the Case (SSOC) was issue on July 15, 2014, addressing all of the matters now on appeal.  The Veteran and his representative were informed that there was a period of 30 days within which additional information or evidence could be submitted.  On August 11, 2014, within that 30 day period, additional evidence was submitted.  However, that evidence was submitted without a waiver of additional RO consideration of that evidence and, also, the RO has not had the opportunity to address that evidence in the first instance.  

Generally, if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the RO, specifying the action to be undertaken. 38 C.F.R. § 19.9(a) (2013).  Under 38 C.F.R. § 20.800 (2013) an appellant may submit additional evidence, or information as to the availability of additional evidence, after initiating an appeal, subject to the limitations set forth in 38 C.F.R. § 20.1304 (2013).  38 C.F.R. § 20.1304(c) (2013) provides that any additional and pertinent evidence submitted must be referred to the RO under 38 C.F.R. § 19.37(b) for review unless this procedural right is waived in writing.  38 C.F.R. § 19.37(b) provides that if after an SOC or an SSOC additional evidence is received which is not duplicative an SSOC must be furnished to the appellant and representative.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) of the Veteran's application for and award of SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

4.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim for service connection for a lumbosacral disability on a de novo basis and also readjudicate the claims for increased ratings for the service-connected disabilities of the knees.  

If any of the determinations remain unfavorable, the RO must issue an SSOC that contains notice of all relevant actions taken and any additional evidence.  An appropriate period of time should be allowed for response by the Appellant and any service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


